Order entered June 28, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00712-CV

                                 ROBERT WINSPEAR, Appellant

                                                  V.

                     COCA-COLA REFRESHMENTS, USA, INC., Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-01740-2012

                                             ORDER
                   Before Chief Justice Wright and Justices Lang-Miers and Lewis

          We GRANT appellant’s petition for permission to appeal the trial court’s order on choice

of law. Appellant’s notice of appeal is deemed to have been filed as of today’s date.

          On June 10, 2013, this Court’s clerk’s office inadvertently sent appellant notice that the

clerk’s record was past due. In response, appellant filed a motion for an extension of time to file

the clerk’s record. We DENY appellant’s motion as moot. The clerk’s record is due July 8,

2013. See TEX. R. APP. P. 35.1(b).

          We DIRECT the Clerk of this Court to send a copy of this order to the Honorable John

Roach, Jr., Judge of the 296th Judicial District Court of Collin County, Texas, and all counsel of



record.
/s/   DAVID LEWIS
      JUSTICE